966 So. 2d 1032 (2007)
D.C., the natural parent, Appellant,
v.
DEPARTMENT OF CHILDREN & FAMILIES, Appellee.
No. 4D07-2038.
District Court of Appeal of Florida, Fourth District.
October 24, 2007.
Andrew A. Holness of Andrew A. Holness, P.A., Fort Lauderdale, for appellant.
*1033 Bill McCollum, Attorney General, Tallahassee, and Jeffrey P. Bassett, Assistant Attorney General, Children's Legal Services, Fort Lauderdale, for appellee.
PER CURIAM.
D.C. appeals an order adjudicating her minor children dependent and an order requiring her to submit to a psychological evaluation.
We affirm both the order adjudicating D.C.'s minor children dependent and the trial court's ruling that D.C. shall submit to a psychological evaluation. However, the order for D.C.'s psychological evaluation must be reversed because it fails to specify the "time, place, manner, conditions, and scope of examination."
Florida Rule of Juvenile Procedure 8.250(b) requires that an order to submit to a psychological evaluation specify the "time, place, manner, conditions, and scope of the examination". See § 39.407(15), Fla. Stat. (2006) (requiring that the procedures set out in the Florida Rules of Juvenile Procedure be followed when issuing an order to submit to a psychological evaluation). Here, the order states that "D.C. shall complete a psychological evaluation" and does not specify "time, place, manner, conditions, and scope of the examination". Thus, the trial court erred because its order does not comply with the requirements of rule 8.250(b).
Therefore, upon remand, consistent with this opinion, the trial court shall amend the order requiring D.C. to submit to a psychological evaluation.
Affirmed in Part, Reversed in Part, and Remanded.
GUNTHER, WARNER and GROSS, JJ., concur.